EXHIBIT 10.B

VIAD CORP
2007 OMNIBUS INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

Shares of Performance-Based Restricted Stock are hereby awarded by Viad Corp
(Corporation), a Delaware corporation, effective      , 20     , to
     (Employee) in accordance with the following restrictions, terms and
conditions:

1. Share Award. The Corporation hereby awards the Employee      Shares (Shares)
of Common Stock, par value $1.50 per share (Common Stock) of the Corporation
pursuant to the 2007 Viad Corp Omnibus Incentive Plan (Plan), subject to the
terms, conditions, and restrictions of such Plan and as hereinafter set forth.

2. Restrictions on Transfer and Restriction Period. During the period commencing
on the date hereof (Commencement Date) and terminating as set forth below
(Restriction Period), the Shares may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Employee, except as hereinafter
provided. The Restriction Period shall lapse as follows:

     
a)
  One third of Earned Shares, effective as of January 1 of the first year
following the year of grant, subject to final determination of
achievement of Management Incentive Plan (MIP) performance targets;
b)
  One third of Earned Shares on January 1 of the second year following the
year of grant; and
c)
  The remaining one third of Earned Shares on January 1 of the third year
following the year of grant.

Shares will be earned, subject to forfeiture and repayment pursuant to paragraph
4, based upon the level of achievement of MIP performance targets in the year of
grant (Earned Shares). No Shares will be earned if overall achievement of MIP
performance targets is below 80% of target, and 25% of Shares will be earned if
overall achievement of MIP performance targets is at 80% of target, with Shares
above that level earned ratably at the same percentage as MIP awards, up to but
not exceeding 100% of target achievement. Shares will be earned by Corporate
participants based solely on Corporate results; but, for operating company
participants, 50% of the Shares will be earned based on achievement of operating
company MIP performance targets and 50% of the Shares will be earned based on
achievement of Corporate MIP performance targets, with the threshold for each
such target to be at 80% of such target (for a 25% payout).

Full ownership of Earned Shares will inure to the benefit of the Employee at the
expiration of the Restriction Period with respect thereto, subject to the
forfeiture and repayment provisions of paragraph 4. The Human Resources
Committee of the Board of Directors (“Committee”) shall have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
shall lapse with respect to any Earned Shares, prior to the expiration of the
Restriction Period with respect thereto, or to remove any or all of such
restrictions, whenever the Committee may determine that such action is
appropriate by reason of change in applicable tax or other law, or any other
change in circumstances.

3. Restrictive Covenants. Unless a Change of Control (as defined in the Plan)
shall have occurred after the date hereof, in order to better protect the
goodwill of the Corporation and its Affiliates and to prevent the disclosure of
the Corporation’s or its Affiliates’ trade secrets and confidential information
and thereby help insure the long-term success of the business, Employee, without
prior written consent of the Corporation, will not engage in certain conduct as
outlined in this paragraph 3:

(a) Non-Competition. During Employee’s employment with the Corporation or any of
its Affiliates, and for a period of eighteen (18) months following termination
of Employee’s employment with the Corporation or any of its Affiliates, Employee
will not engage in any activity or provide any services, whether as a director,
manager, supervisor, employee, adviser, agent, consultant, owner of more than
five (5) percent of any enterprise or otherwise, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to the Employee, as a
consequence of Employee’s employment with the Corporation or one of its
Affiliates, to be in development):

(i) with respect to which Employee’s work has been directly concerned at any
time during the two (2) years preceding termination of employment with the
Corporation or one of its Affiliates, or

(ii) with respect to which during that period of time Employee, as a consequence
of Employee’s job performance and duties, acquired knowledge of trade secrets or
other confidential information of the Corporation or its Affiliates. For
purposes of the provisions of paragraph 3(a), it shall be conclusively presumed
that Employee has knowledge of information he or she was directly exposed to
through actual receipt or review of memos or documents containing such
information, or through actual attendance at meetings at which such information
was discussed or disclosed.

(b) Non-Solicitation of Customers. During Employee’s employment with the
Corporation or any of its affiliates, and for a period of eighteen (18) months
following termination of Employee’s employment with the Corporation, Employee
will not on behalf of any Competitor, solicit business from any Client of the
Corporation that Employee serviced during Employee’s employment with the
Corporation (the “Restricted Clients”). “Client” means any individual, person,
business or entity that has consumed, obtained, retained and/or purchased any
services or products offered or sold by the Corporation or any of its Affiliates
during Employee’s employment, and any individual, person, business or entity or
that has been solicited by Employee to consume, obtain, retain or purchase the
services or products offered or sold by the Corporation or any of its
affiliates. “Competitor” means any person or organization engaged (or about to
become engaged) in research, development, marketing, selling, or servicing with
respect to any product or service which is the same as, similar to, or competes
with any product, process or service of the Corporation or its Affiliates
(including both existing services or products as well as services or products
known to the Employee, as a consequence of Employee’s employment with the
Corporation or one of its Affiliates, to be in development).

(c) Non-Solicitation of Employees. During Employee’s employment with the
Corporation and for eighteen (18) months immediately following termination of
such employment for any reason, Employee will not, on behalf of himself or
herself, or on behalf of any other person, firm, corporation, or entity,
directly or indirectly (a) solicit for employment, or otherwise seek to employ,
retain, divert or take away any of the agents, representatives or employees of
the Corporation with whom Employee had contact or about whom Employee had access
to information in the course of Employee’s employment with the Corporation,
(b) or in any other way assist or facilitate any such employment, solicitation
or retention effort.

(d) Remedies and Governing Law

(i) Injunctive Relief, Damages and Forfeiture. Employee understands and agrees
that the Corporation’s remedy for violation of the restrictions contained in
paragraphs (a), (b) and/or (c) above is not limited to a requirement that
Employee repay any awards granted to Employee under the Plan. Rather, in the
event Employee breaches the terms of the restrictive covenants contained in
paragraphs3 (a), 3(b) and/or 3(c) above, the Corporation will be entitled to
seek and obtain any or all of the following remedies against Employee:

(1) Injunctive Relief. In the event that Employee breaches, or the Corporation
reasonably believes that Employee is about to breach, any of the covenants of
paragraphs 3(a), 3(b) and/or 3(c) above, Employee recognizes that the
Corporation will suffer immediate and irreparable harm and that money damages
alone will not be adequate to compensate the Corporation or its Affiliates.
Accordingly, Employee agrees that the Corporation will be entitled to temporary,
preliminary and/or permanent injunctive relief enforcing the terms of paragraphs
3(a), 3(b) and/or 3(c) above.

(2) Damages. In the event that Employee breaches any of the covenants of
paragraphs 3(a), 3(b) and/or 3(c) above, Employee agrees that the Corporation
will be entitled to compensatory damages in an amount necessary to compensate
the Corporation for any harm that is not adequately redressed or prevented by
injunctive relief.

(3) Forfeiture and Repayment. In the event Employee breaches any of the
covenants of paragraphs 3(a), 3(b) and/or 3(c) above, Employee agrees and
understands that the Corporation may require Employee to repay certain awards
that have been granted under the Plan, as is more fully set forth in paragraph 4
below.

(ii) Governing Law. The restrictions set forth in paragraphs 3(a), 3(b) and/or
3(c) will be governed by, construed, interpreted, and their validity determined,
under the law of the State of Delaware.

4. Forfeiture and Repayment Provisions.

(a) Termination of Employment. Except as provided in this paragraph 4(a) and in
paragraph 9 below, if the Employee ceases to be an Employee of the Corporation
or any of its Affiliates (as defined in the Plan) for any reason, all Shares or
Earned Shares which at the time of such termination of employment are subject to
the restrictions imposed by paragraph 2 above shall upon such termination of
employment be forfeited and returned to the Corporation.

Except as otherwise specifically determined by the Human Resources Committee in
its absolute discretion on a case by case basis, if the Employee is terminated
by the Corporation or any of its Affiliates for any reason, (other than for
Cause, as defined below, or for failure to meet performance expectations, as
determined by the Chief Executive Officer of the Corporation), or if the
Employee ceases to be an employee of the Corporation or any of its Affiliates by
reason of death or total or partial disability, full ownership of the Earned
Shares will occur, upon lapse of the applicable Restriction Periods as set forth
in paragraph 2. As used herein, the term “Cause” means (1) the conviction of a
participant for committing a felony under federal law or the law of the state in
which such action occurred, (2) dishonesty in the course of fulfilling a
participant’s employment duties or (3) willful and deliberate failure on the
part of a participant to perform his employment duties in any material respect,
or such other events as will be determined by the Committee. The Committee will
have the sole discretion to determine whether “Cause” exists, and its
determination will be final.

If the Employee ceases to be an employee of the Corporation or any of its
Affiliates by reason of normal or early retirement, full ownership of the Earned
Shares will occur upon lapse of the Restriction Period as set forth in paragraph
2 and dividends will be paid through such period, in each case on a pro rata
basis, calculated based on the percentage of time Employee was employed by the
Corporation or any of its Affiliates from the Commencement Date through the date
the Employee was employed during the year in which the award was granted;
provided, however, that full ownership of the Shares (versus pro rata ownership)
will occur upon lapse of such Restriction Period if the Employee has reached age
60 at the time of retirement and such retirement is at least 2 years subsequent
to the date of grant, or such retirement is at least 6 months subsequent to the
date of grant and Employee has retired due to unforeseen hardship or
circumstances beyond the control of Employee, as reasonably determined by the
Human Resources Committee of the Board, in its absolute discretion.

(b) Violations of Paragraph 3(a), 3(b) and/or 3(c).

(i) In addition to any other remedy, at law or in equity, all Shares subject to
the restrictions imposed by paragraph 2 above shall be forfeited and returned to
the Corporation, if Employee engages in any conduct agreed to be avoided
pursuant to the provisions of paragraph 3(a), 3(b) and/or 3(c) at any time
within eighteen (18) months following the date of Employee’s termination of
employment with the Corporation or any of its Affiliates.

(ii) In addition to any other remedy, at law or in equity, if, at any time
within eighteen (18) months following the date of Employee’s termination of
employment with the Corporation or any of its Affiliates, Employee engages in
any conduct agreed to be avoided pursuant to the provisions of paragraph 3(a),
3(b) and/or 3(c), then all consideration (without regard to tax effects)
received directly or indirectly by Employee from the sale or other disposition
of all Earned Shares earned within two (2) years prior to termination of
employment shall be paid by Employee to the Corporation, or such Earned Shares
shall be returned to the Corporation. Employee consents to the deduction from
any amounts the Corporation or any of its Affiliates owes to Employee to the
extent of the amounts Employee owes the Corporation hereunder.

(c) Misconduct. Unless a Change of Control shall have occurred after the date
hereof:

(i) All consideration (without regard to tax effects) received directly or
indirectly by Employee from the sale or other disposition of the Earned Shares
shall be paid by Employee to the Corporation, or such Earned Shares shall be
returned to the Corporation, if the Corporation reasonably determines that
during Employee’s employment with the Corporation or any of its Affiliates:

(1) Employee knowingly participated in misconduct that causes a misstatement of
the financial statements of Viad or any of its Affiliates or misconduct which
represents a material violation of any code of ethics of the Corporation
applicable to Employee or of the Always Honest compliance program or similar
program of the Corporation; or

(2) Employee was aware of and failed to report, as required by any code of
ethics of the Corporation applicable to Employee or by the Always Honest
compliance program or similar program of the Corporation, misconduct that causes
a misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material knowing violation of any code of ethics
of the Corporation applicable to Employee or of the Always Honest compliance
program or similar program of the Corporation.

(ii) Employee consents to the deduction from any amounts the Corporation or any
of its Affiliates owes to Employee to the extent of the amounts Employee owes
the Corporation hereunder.

(d) Acts Contrary to Corporation. Unless a Change of Control shall have occurred
after the date hereof, if the Corporation reasonably determines that at any time
within two (2) years after the lapse of the last Restriction Period Employee has
acted significantly contrary to the best interests of the Corporation,
including, but not limited to, any direct or indirect intentional disparagement
of the Corporation, then all consideration (without regard to tax effects)
received directly or indirectly by Employee from the sale or other disposition
of all Earned Shares earned during the two (2) year period prior to the
Corporation’s determination shall be paid by Employee to the Corporation, or
such Earned Shares shall be returned to the Corporation. Employee consents to
the deduction from any amounts the Corporation or any of its Affiliates owes to
Employee to the extent of the amounts Employee owes the Corporation hereunder.

(e) The Corporation’s reasonable determination required under Sections 4(c)(i)
and 4(d) shall be made by the Human Resources Committee of the Corporation’s
Board of Directors, in the case of executive officers of the Corporation, and by
the Chief Executive Officer and Corporate Compliance Officer of the Corporation,
in the case of all other officers and employees.

5. Certificates for the Shares. The Corporation shall issue Shares in book entry
or certificated form in the name of the Employee, which shall equal the amount
of the award specified herein. The Corporation shall hold all Shares on deposit
for the account of the Employee until expiration of the first restriction period
set forth in paragraph 2 above, as applicable, with respect to the Shares
granted, at which time new certificates shall be issued which shall be
commensurate with the installment periods set forth in paragraph 2 above. Each
Share, if in certificated form, shall bear the following legend:

The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2007 Viad Corp Omnibus Incentive Plan and an Agreement entered into
between the registered owner and Viad Corp. Copies of such Plan and Agreement
are on file with the Vice President-General Counsel of Viad Corp, 1850 N.
Central Ave., Suite 800, Phoenix, AZ 85004-4545.

The Employee agrees that he or she shall from time to time execute, at the
request of the Corporation, a stock power covering such award endorsed in blank
and that he or she shall promptly deliver such stock power to the Corporation.

6. Employee’s Rights. Except as otherwise provided herein, the Employee, as
owner of the Shares, shall have all rights of a shareholder, including, but not
limited to, the right to receive all dividends paid on the Shares and the right
to vote the Shares.

7. Expiration of Restriction Period. Upon the lapse or expiration of the
Restriction Period with respect to any Earned Shares, the Corporation shall
deliver or deliver such Shares to the Employee (reduced to the extent provided
in paragraph 4(a) in the event of early or normal retirement) together with the
related stock power, if any, held by the Corporation pursuant to paragraph 5
above. The Earned Shares as to which the Restriction Period shall have lapsed or
expired shall be free of the restrictions referred to in paragraph 2 above and
such certificate shall not bear thereafter the legend provided for in paragraph
5 above.

To the extent permissible under applicable tax, securities, and other laws, the
Corporation will permit Employee to satisfy a tax withholding requirement by
directing the Corporation to apply Shares to which Employee is entitled as a
result of termination of the Restricted Period with respect to any Shares of
Restricted Stock, in such manner as the Corporation shall choose in its
discretion to satisfy such requirement.

8. Adjustments for Changes in Capitalization of Corporation. In the event of a
change in the Common Stock through stock dividends, stock splits,
recapitalization or other changes in the corporate structure of the Corporation
during the Restriction Period, the number of Shares of Common Stock subject to
restrictions as set forth herein shall be appropriately adjusted and the
determination of the Board of Directors of the Corporation as to any such
adjustments shall be final, conclusive and binding upon the Employee. Any Shares
of Common Stock or other securities received, as a result of the foregoing, by
the Employee with respect to Shares subject to the restrictions contained in
paragraph 2 above also shall be subject to such restrictions and the
certificate(s) or other instruments, if any, representing or evidencing such
Shares or securities shall be legended and deposited with the Corporation, along
with an executed stock power, in the manner provided in paragraph 5 above.

9. Effect of Change in Control. In the event of a Change in Control (as defined
in the Plan), the restrictions applicable to any Shares awarded hereby shall
lapse, and such Shares shall be free of all restrictions and become fully vested
and transferable to the full extent of the original grant.

10. Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. The Plan provides that
the Human Resources Committee of the Corporation’s Board of Directors may from
time to time make changes therein, interpret it and establish regulations for
the administration thereof. The Employee, by acceptance of this Agreement,
agrees to be bound by said Plan and such Committee actions.

Shares may not be issued hereunder, or delivered or redelivered, whenever such
issuance, delivery or redelivery would be contrary to law or the regulations of
any governmental authority having jurisdiction.

IN WITNESS WHEREOF, the parties have caused this Performance-Based Restricted
Stock Agreement to be duly executed.

Dated:      , 200     VIAD CORP

By:
PAUL B. DYKSTRA
President and Chief Executive Officer


ATTEST:

General Counsel or Assistant Secretary

This Performance-Based Restricted Stock Agreement shall be effective only upon
execution by Employee and delivery to and receipt by the Corporation.

ACCEPTED:

Employee

